IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Arts Academy Charter School,            :
Chester Community Charter School,       :
Esperanza Academy Charter School,       :
and Esperanza Cyber Charter School,     :
                       Petitioners      :
                                        :
                  v.                    :
                                        :
Commonwealth of Pennsylvania,           :
Department of Education,                :
The Secretary of Education,             :
Pedro A. Rivera (In His Official        :
Capacity), William Penn School          :
District,                               :   No. 50 M.D. 2016
                         Respondents    :   Submitted: December 8, 2017


BEFORE:     HONORABLE ROBERT SIMPSON, Judge
            HONORABLE ANNE E. COVEY, Judge
            HONORABLE JAMES GARDNER COLINS, Senior Judge


OPINION NOT REPORTED

MEMORANDUM OPINION BY
JUDGE COVEY                                 FILED: June 8, 2018

            Before this Court is the Second Amended Petition for Review (Petition)
filed by Arts Academy Charter School, Esperanza Academy Charter School and
Esperanza Cyber Charter School (A/ECS), and the Chester Community Charter
School (CCCS) (collectively, Charter Schools) against the Commonwealth of
Pennsylvania, Department of Education (Department) and Pedro A. Rivera, in his
official capacity as Secretary of Education (Secretary) (collectively, Respondents),
and William Penn School District (William Penn). Also before this Court are the
applications for summary relief filed by CCCS (CCCS’ Summary Relief
Application), Respondents (Respondents’ Summary Relief Application), A/ECS
(A/ECS’ Summary Relief Application) and William Penn (William Penn’s Summary
Relief Application), and the preliminary objections filed by Respondents and William
Penn.


                                    I. Background
              “Pursuant to [S]ection 1725-A of the Charter School Law (CSL),[1] . . . a
school district that has any resident students enrolled in a charter school must pay the
charter school for each enrolled student.”2 Waslow v. Pa. Dep’t of Educ., 984 A.2d
1
          Act of June 19, 1997, P.L. 225, as amended, 24 P.S. § 17-1725-A. The CSL amended
Article XVII-A of the Public School Code of 1949, Act of March 10, 1949, P.L. 30, as amended, 24
P.S. §§ 1-101 – 27-2702.
        2
          Section 1725-A(a) of of the CSL states, in relevant part:

              Funding for a charter school shall be provided in the following
              manner:

              (1) There shall be no tuition charge for a resident or nonresident
              student attending a charter school.

              (2) For non-special education students, the charter school shall
              receive for each student enrolled no less than the budgeted total
              expenditure per average daily membership of the prior school year, as
              defined in [S]ection 2501(20) [of the Public School Code], minus the
              budgeted expenditures of the district of residence for nonpublic
              school programs; adult education programs; community/junior
              college programs; student transportation services; for special
              education programs; facilities acquisition, construction and
              improvement services; and other financing uses, including debt
              service and fund transfers as provided in the Manual of Accounting
              and Related Financial Procedures for Pennsylvania School Systems
              established by the [D]epartment. This amount shall be paid by the
              district of residence of each student.

              (3) For special education students, the charter school shall receive
              for each student enrolled the same funding as for each non-special
              education student as provided in clause (2), plus an additional amount
              determined by dividing the district of residence’s total special
              education expenditure by the product of multiplying the combined
              percentage of [S]ection 2509.5(k) [of the Public School Code, 25 P.S.
                                                2
575, 576 (Pa. Cmwlth. 2009) (footnote omitted). Section 1725-A(a)(5) of the CSL
requires that “[p]ayments shall be made to the charter school in twelve (12) equal
monthly payments, by the fifth day of each month, within the operating school year.”
24 P.S. § 17-1725-A(a)(5).            Under former Governor Thomas W. Corbett’s
administration,3 the Department permitted charter schools to conduct end-of-year
reconciliations and thereafter seek to have Respondents withhold any underfunded
amounts from delinquent school districts’ state subsidies pursuant to Section 1725-
A(a)(5) of the CSL. That provision provides:

              If a school district fails to make a payment to a charter
              school as prescribed in this clause, the [S]ecretary shall
              deduct the estimated amount, as documented by the charter
              school, from any and all [s]tate payments made to the
              district after receipt of documentation from the charter
              school.

24 P.S. § 17-1725-A(a)(5).4

              § 25-2509.5(k)] times the district of residence’s total average daily
              membership for the prior school year. This amount shall be paid by
              the district of residence of each student.
24 P.S. § 17-1725-A(a) (emphasis added). Section 2509.5(k) of the Public School Code was added
by Section 18 of the Act of August 5, 1991, P.L. 219.
       3
         Thomas W. Corbett served as Pennsylvania Governor from January 18, 2011 to January
20, 2015.
       4
         Section 1725-A(a)(6) of the CSL states:

              Within thirty (30) days after the [S]ecretary makes the deduction
              described in [Section 1725-A(a)](5) [of the CSL], a school district
              may notify the [S]ecretary that the deduction made from [s]tate
              payments to the district under this subsection is inaccurate. The
              [S]ecretary shall provide the school district with an opportunity to be
              heard concerning whether the charter school documented that its
              students were enrolled in the charter school, the period of time during
              which each student was enrolled, the school district of residence of
              each student and whether the amounts deducted from the school
              district were accurate.
24 P.S. § 17-1725-A(a)(6).
        The Act of July 13, 2016, P.L. 716, amended Section 1725-A(a)(5) of the CSL by adding:
                                                3
             The Charter Schools aver in the Petition that they “have submitted
properly[-]documented requests for [2014-2015 school year] funding to the school
districts and to [Respondents] in accordance with the requirements of the [CSL] and
have not been paid.” Petition ¶ 16; see also Petition ¶¶ 35-38, 166, 178. The Charter
Schools specifically assert that William Penn owes CCCS $281,915.70 in funds for
the 2014-2015 school year, see Petition ¶ 3, but William Penn “knowingly refuses to
pay the undisputed amount to CCCS.” Petition ¶ 97; see also Petition ¶ 180.
             On January 8, 2016, the Department notified Pennsylvania charter
schools and school districts (January 2016 Notice):

             In 2012, the Pennsylvania Commonwealth Court [in
             Chester Community Charter School v. Department of
             Education, 44 A.3d 715 . . . ] [(Pa. Cmwlth. 2012) (Chester
             II)] determined that the mandatory withholding
             requirements of [S]ection 1725-A(a)(5) of the [CSL] apply
             only to claims on current year funding. The prior
             administration delayed the implementation of the [C]ourt’s
             decision.
             [The Department] cannot contravene the law, and
             therefore will cease the end-of-year reconciliation
             process. Instead, charter schools may work directly with
             resident school districts to reconcile each school year’s



             No later than October 1 of each year, a charter school shall submit to
             the school district of residence of each student final documentation of
             payment to be made based on the average daily membership for the
             students enrolled in the charter school from the school district for the
             previous school year. If a school district fails to make payment to the
             charter school, the [S]ecretary shall deduct and pay the amount as
             documented by the charter school from any and all [s]tate payments
             made to the [school] district after receipt of documentation from the
             charter school from the appropriations for the fiscal year in which the
             final documentation of payment was submitted to the school district
             of residence.
24 P.S. § 17-1725-A(a)(5). The amendment was immediately effective on July 13, 2016 and, thus
controls claims made thereafter.
                                                4
             tuition payments based on the number of days that each
             student was enrolled in the charter school.
             Charter schools may continue to submit invoices to [the
             Department] for deduction of estimated amounts related to
             current school year enrollment. However, pursuant to the
             law, charter schools must first provide resident school
             districts with an invoice and must have provided the
             resident school district with sufficient time and opportunity
             to make a payment before requesting subsidy redirection
             from [the Department]. Therefore, [the Department] will
             only process charter school withholding requests that
             relate to the enrollment of students in the current school
             year.

Petition Ex. A (emphasis added). Effectively, the Department declared it would only
redirect delinquent school districts’ funding under Section 1725-A(a)(5) of the CSL
during the current fiscal year and a school district’s failure to pay outstanding prior-
year balances would be a matter for charter schools and school districts to resolve.
Accordingly, once the 2015-2016 school year ended, the Department would no longer
honor requests to deduct or withhold from state payments to school districts amounts
due and owing to charter schools for that or any previous year.
             On February 8, 2016, the Charter Schools commenced this action. On
March 7, 2016, the Department issued a letter to all charter schools, including the
Charter Schools (March 2016 Notice), clarifying:

             On January 8, 2016, the [Department] notified charter
             schools and school districts that it would no longer be
             performing an end-of-year reconciliation process.
             However, prior to issuing this notification, the Department
             received documentation from charter schools for the 2014-
             2015 school year. As a result, the Department is providing
             school districts with the information received prior to
             January 8, 2016. One or more charter schools have
             prepared the enclosed report(s) related to payments made
             and the amount claimed to be due for students enrolled
             during the 2014-2015 school year.



                                           5
               As indicated in its previous communication, the Department
               will not be withholding funds related to the documentation
               submitted by charter schools because there are no 2014-
               [20]15 funds from which to withhold. This matter will
               proceed to an administrative hearing as prescribed by
               [Chester II].
               As a result of the record established through the
               administrative hearing process, the Secretary will then issue
               a decision. Since there are no 2014-[20]15 funds from
               which to withhold, the manner in which funds are paid
               based on the Secretary’s decision will be decided by the
               respective charter school and school district.

Petition Ex. B (emphasis added).
               According to the Petition, “[a]fter this matter was filed and amended
once, [Respondents] issued several notices to a small number of the charter schools
related to administrative hearings.”5           Petition ¶ 84.       According to the notices,
“[Respondents] had ‘initially determined that [] this proceeding could be resolved
through dispute resolution procedures. Therefore, the parties [we]re encouraged to
engage in dispute resolution to resolve th[eir] matter[s] prior to the assignment of a
hearing officer, the filings of memoranda of law or issuance of a final adjudication.’”
Petition ¶ 85. Respondents further declared in the notices that “a hearing officer
w[ould] be assigned if the parties did not request dispute resolution within 30 days.”
Petition ¶ 86. On June 3, 2016, Respondents assigned a hearing officer for the CCCS
v. William Penn (BBFM-00-2015-07) dispute and, by July 7, 2016 order, the
Department scheduled the hearing for August 26, 2016.6 See Petition ¶ 87.


       5
          According to A/ECS’ Summary Relief Application, “in early May 2016, [Respondents]
sent the initial notice letters for the administrative process to brick and mortar [charter schools].”
A/ECS’ Summary Relief App. ¶ 31. “[Respondents] did not sen[d] the initial notice letters for the
administrative process to the cyber [charter schools] until months later (October 7, 2016).” A/ECS’
Summary Relief App. ¶ 32.
        6
          “The hearing was canceled at the parties’ request and the matter was submitted on
stipulations of fact [(Stipulation)] and briefs.” CCCS’ Summary Relief App. ¶ 30, Ex. B at 2; see
also William Penn’s Summary Relief App. at 5.
                                                  6
               The Petition also reflects that, at a June 20, 2016 pre-hearing conference,
William Penn “agreed that there [was] no dispute with the amount of CCCS[’] 2014-
2015 reconciliation claim[.]” Petition ¶ 89. In the Petition, the Charter Schools
further averred that Respondents took the position that the administrative hearings
were intended to establish only the amounts due, and that a judgment could be issued
against William Penn, but Respondents lacked the authority and mechanism by which
to enforce any resultant judgment. Petition ¶¶ 90-91. According to the Charter
Schools, Respondents declared that if the reconciliation amount was not disputed, the
process described in their notices “would do nothing to address the claim[s].”
Petition ¶ 92; see also Petition ¶ 188.
               On June 30, 2016, the Charter Schools filed the Petition against
Respondents and William Penn,7 seeking: (1) an order directing the school districts or
Respondents to pay the Charter Schools monies owed to them for the 2014-2015
school year (Count I); (2) a declaration from this Court ruling, essentially, that the
Charter Schools have exhausted their administrative remedies, that Respondents are
in violation of the CSL’s mandatory fund withholding provisions, that Chester II does
not prevent its 2014-2015 school year claims, and that the Department must withhold
the funds as mandated by the CSL (Count II);8 (3) a mandamus order directing the

       7
           The Charter Schools’ initial petition for review was filed on February 8, 2016. The initial
petition was filed by the Charter Schools and Bear Creek Community Charter School (Bear Creek)
against Respondents only. They filed an amended petition for review on April 8, 2016. The April
2016 amended petition named 35 school districts. By June 30, 2016 order, this Court discontinued
the Charter Schools’ case against all of the school districts except William Penn. The June 30, 2016
Petition was by the Charter Schools and Bear Creek against only Respondents and William Penn.
However, on November 2, 2016 the case was discontinued as to Bear Creek.
         8
           Specifically, the Charter Schools requested judgment in their favor and an order declaring
that: (a) the Charter Schools have exhausted their administrative remedies; (b) Chester II is limited
to its facts; (c) Chester II does not require withholding and redirection only from funds budgeted in
the prior school year; (d) Chester II does not impose an absolute limitation period/time bar under
which redirection or reconciliation requests or direct payments must be made; (e) Chester II does
not forbid the Department from withholding and redirecting state funding where the Charter
Schools’ payment claims were made within the school year but the process was delayed through no
                                                  7
Secretary to withhold the school districts’ state funds until the Charter Schools are
paid in full, to redirect the Charter Schools’ overdue payments, and to make all
outstanding payments to the Charter Schools (Count III); (4) a mandamus order
directing William Penn to immediately pay the monies owed to CCCS, plus costs and
attorney’s fees, consequential losses, loss of investment income and expenses and
interest for borrowing money necessitated by Respondents’ acts or omissions, in
accordance with Section 8303 of the Judicial Code, 42 Pa.C.S. § 8303 (Count IV); (5)
a writ of prohibition keeping Respondents from exercising jurisdiction, including
scheduling administrative hearings and releasing state payments to non-compliant



fault of the Charter Schools; (f) Chester II does not forbid the Department from withholding and
redirecting state payments where the Charter Schools’ claims were made in accordance with the
Department’s procedures, but the Department failed to pay them; (g) the January 2016 Notice that
the law or Chester II preclude it from withholding the claimed funds is incorrect; (h) the
Department’s refusal to redirect funds unjustly enriched the non-compliant school districts; (i)
prospective withholding and payment of budgeted funds from non-compliant school districts in
unlawfully-retained amounts does not constitute the Commonwealth’s payment of money damages;
(j) Charter Schools’ withholding, redirection or reconciliation requests to the school districts for the
2014-2015 school year in accordance with custom and practice in 2012-2013 and 2013-2014 school
years triggered as a matter of law the school districts’ and the Department’s mandatory obligations
under the CSL; (k) under the CSL the requirement that school districts are primarily responsible for
paying the Charter Schools is non-delegable; (l) the school districts’ mandatory and non-delegable
responsibility under the CSL cannot be transferred to the Department or any other party; (m) the
school districts are responsible for their Charter School obligations if the Department does not pay
withholding or redirection; (n) the Charter Schools’ withholding and redirection requests shall be
honored consistent with prior practice and in amounts the Court will order in a schedule; (o) the
CSL requires that non-compliant school districts’ funds must be withheld and redirected until the
Charter Schools are paid in full, regardless of the school year to which the request corresponds or
from which state payments are withheld; (p) the CSL prohibits the Department from releasing state
payments from any year to any school district that has failed to pay its charter schools in full, or is
in violation of the CSL’s funding provisions as of when the state payments are released; (q) the CSL
requires the school districts, the Charter Schools and the Department to reconcile and pay all due
amounts regardless of the school year end date; (r) payments by the Pennsylvania Treasury or the
Department to any school district constitute any and all state payments under the CSL and are
subject to the Department’s withholding and redirection; and (s) the Court has exclusive jurisdiction
over this matter until such time as all parties certify that compliance has been achieved. See
Petition at 34-38.
                                                   8
school districts, until the Charter Schools’ funds are fully restored (Count V); 9 and,
(6) a permanent injunction prohibiting Respondents from enforcing the January 2016
Notice, further delaying or refusing to comply with their duties and the Charter
Schools’ requests to withhold and redirect state payments, failing or refusing to make
all future obligations pursuant to their obligations under the United States and
Pennsylvania Constitutions and the CSL, and releasing state payments to non-
compliant school districts until the Charter Schools’ reconciliations are paid in full
(Count VI).
              On August 1, 2016, Respondents filed their Preliminary Objections
seeking to dismiss Petition Counts I, II, III, V and VI for failure to state claims upon
which relief may be granted. On August 2, 2016, William Penn filed its Preliminary
Objections, therein incorporating Respondents’ Preliminary Objections and adding
claims for insufficient pleadings. On August 30, 2016, the Charter Schools denied
the allegations in Respondents’ Preliminary Objections. On August 31, 2016, the
Charter Schools opposed William Penn’s Preliminary Objections.
              On May 9, 2017, CCCS filed its Summary Relief Application seeking a
mandamus order for Respondents (Petition Count III) and William Penn (Petition
Count IV) to pay the undisputed reconciliation funds to CCCS, plus costs and
attorney’s fees in accordance with the Court’s May 1, 2017 decisions in Richard
Allen Preparatory Charter School v. Department of Education, 161 A.3d 415 (Pa.
Cmwlth. 2017), aff’d per curiam, ___ A.3d ___ (Pa. No. 19 EAP 2017, filed June 1,
2018), and KIPP Philadelphia Charter Schools v. Department of Education, 161
A.3d 430 (Pa. Cmwlth. 2017) ), aff’d per curiam, ___ A.3d ___ (Pa. No. 20 EAP


       9
          “[T]he purpose of [a writ of prohibition] is to protect a party from enduring a hearing or
trial before a tribunal that has absolutely no power to deal with the subject matter before it[.]”
Indep. Blue Cross v. Pa. Ins. Dep’t, 670 A.2d 221, 223 (Pa. Cmwlth. 1996), aff’d per curiam, 687
A.2d 1117 (Pa. 1997).
                                                 9
2017, filed June 1, 2018).10 In Richard Allen and KIPP, this Court ruled that school
districts are responsible for charter school payments, that Chester II was limited to its
facts, that Respondents had a duty to honor the charter schools’ redirection requests,
and that charter schools may be entitled to costs and attorney’s fees arising from
Respondents’ conduct. On May 23 2017, William Penn opposed CCCS’ Summary
Relief Application. On May 26, 2017, Respondents opposed CCCS’ Summary Relief
Application.
               In CCCS v. William Penn, William Penn was notified that it owed CCCS
$281,915.70 for the 2014-2015 school year. See CCCS’ Summary Relief App. Ex. B
at 4, 9-11. However, relying on Section 1725-A(a)(5) of the CSL and Chester II,
William Penn objected to CCCS’ request that Respondents redirect William Penn’s
2015-2016 state funding in order to pay CCCS the 2014-2015 school year amounts
and, in the alternative, argued that it is not responsible for paying CCCS because
CCCS’ claims were not presented in the school year to which they related. See
CCCS’ Summary Relief App. Ex. B at 2, 12-15.
               On May 25, 2017,11 the Secretary concluded in CCCS v. William Penn:

               [T]he requirement in [S]ection 1725-A(a)(5) [of the CSL] to
               make a payment is separate from the redirection remedy
               provided for when a charter school is not paid, which is
               itself also separate from [Respondents’] authority to
               adjudicate disputes. Furthermore, although [Respondents]
               cannot withhold the payments from William Penn, this does

       10
           The charter schools in Richard Allen and KIPP similarly sought direct payment and
declaratory, mandamus and injunctive relief in their favor and against Respondents for the precise
circumstances presented in the case at bar. Respondents filed preliminary objections to the charter
schools’ complaints. This Court, en banc, granted summary relief in favor of the petitioning charter
schools, and awarded costs and attorney’s fees. The Court overruled Respondents’ preliminary
objections as moot.
        11
           Although this Court filed Richard Allen and KIPP on May 1, 2017, the Secretary declined
to apply or even address these judicial decisions in its CCCS Decision “[b]ecause those decisions
were issued after the briefing in [the CCCS v. William Penn] matter had closed and [were] based on
facts different than those presented in [the CCCS v. William Penn] dispute[.]” CCCS Dec. at 12 n.3.
                                                10
               not mean that [Respondents] cannot adjudicate the dispute
               between William Penn and [CCCS,] and that [Respondents]
               cannot order William Penn to make payments to [CCCS].

CCCS’ Summary Relief App. Ex. B (CCCS Decision) at 17-18. Ultimately, the
Secretary agreed that the CSL imposes a mandatory duty on school districts to pay
charter schools, and specifically ordered William Penn to pay CCCS $281,915.70 for
the 2014-2015 school year. See CCCS Dec. at 11, 17-18. William Penn paid CCCS
in full on July 10, 2017. See CCCS’ Ans. to William Penn’s Summary Relief App. ¶
15.
               On June 23, 2017, Respondents filed their Summary Relief Application
seeking relief in their favor and against the Charter Schools because, inter alia, the
July 13, 2016 CSL amendment (Act 86) “squarely addresses and resolves the
challenges to the reconciliation process asserted by [the Charter Schools and the
Pennsylvania Coalition of Public Charter Schools] . . . with respect to the 2015-
[20]16 . . . and subsequent school years” and, thus, moots their claims for prospective
declaratory and injunctive relief.12 Respondents’ Summary Relief App. ¶ 3. On July
6, 2017, the Charter Schools opposed Respondents’ Summary Relief Application.
               On June 28, 2017, A/ECS filed their Summary Relief Application
seeking declarations in their favor relative to Petition Count I (for delinquent 2014-
2015 school year payments) and Petition Count II (for the Department to withhold the
school districts’ delinquent funds), plus costs and attorney’s fees, pursuant to Richard
Allen and KIPP. On July 17, 2017, Respondents opposed A/ECS’ Summary Relief
Application.
               On August 16, 2017, William Penn filed its Summary Relief Application
seeking dismissal from this action because, relative to CCCS’ direct payment

       12
          Respondents acknowledge that, since Act 86 was not retroactive, Act 86 did not resolve
the 2014-2015 school year reconciliations at issue in this action. Rather, the 2016 CSL amendment
controls charter schools’ reconciliations for the 2015-2016 and subsequent school years. See
Respondents’ Summary Relief App. ¶¶ 2, 4, 7; see also Respondents’ Br. at 17-18, 20-21.
                                               11
(Petition Count I) and declaratory judgment (Petition Count II) claims, “CCCS and
[William Penn] have pursued their respective claims and defenses through the
Department’s administrative process, and the matter has been fully adjudicated.
CCCS has received payment in full from [William Penn] for the 2014-2015 school
year” and, thus, “there is no longer any actual case or controversy . . . against
[William Penn].” William Penn Summary Relief App. at 2; see also William Penn’s
Summary Relief App. ¶¶ 15, 20, Ex. I. William Penn further asserts that since Act 86
controls reconciliation requests for the 2015-2016 school years and thereafter, there
should be no future controversies. In addition, William Penn claims that CCCS has
an adequate remedy at law, and that there is no factual or legal basis for CCCS’
mandamus claim against William Penn (Petition Count IV) for payment, damages,
costs and attorney’s fees, since William Penn was merely exercising its rights to be
heard and, when the process concluded, William Penn paid CCCS as ordered.
Although William Penn paid CCCS on July 10, 2017, see CCCS’ Ans. to William
Penn’s Summary Relief App. ¶ 15, CCCS nevertheless opposed William Penn’s
Summary Relief Application, arguing that the payment did not resolve CCCS’
entitlement to attorney’s fees based on William Penn’s two year refusal to
acknowledge its express legal duty. See CCCS’ Br. in Opposition to William Penn’s
Summary Relief App. at 24-25. On December 6, 2017, William Penn filed a reply
brief to CCCS’ opposition to William Penn’s Summary Relief Application.


                                 II. Summary Relief

            [Pennsylvania Rule of Appellate Procedure] 1532(b)
            provides that ‘[a]t any time after the filing of a petition for
            review in an . . . original jurisdiction matter the court may
            on application enter judgment if the right of the applicant
            thereto is clear.’ Pa.R.A.P. 1532(b). ‘An application for
            summary relief is properly evaluated according to the
            standards for summary judgment.’                   Myers v.

                                          12
            Commonwealth, 128 A.3d 846, 849 (Pa. Cmwlth. 2015).
            That is, in ruling on a[n application] for summary relief, the
            evidence must be viewed in the light most favorable to
            the non-moving party and the court may enter judgment
            only if: (1) there are no genuine issues of material fact;
            and (2) the right to relief is clear as a matter of law.

Flagg v. Int’l Union, Sec., Police, Fire Prof’ls of Am., Local 506, 146 A.3d 300, 305
(Pa. Cmwlth. 2016) (emphasis added).


         A. Genuine Issue of Material Fact
            CCCS and A/ECS declare that there are no genuine issues of material
fact to be resolved. See CCCS’ Summary Relief App. ¶ 54; see also CCCS’ Brief in
Support of Summary Relief App. at 14; A/ECS’ Summary Relief App. ¶ 102; A/ECS’
Br. in Support of Summary Relief App. at 26.
            Although Respondents do not expressly declare that there are no
outstanding factual issues, their Summary Relief Application seeks judgment in their
favor on the bases the Charter Schools’ 2014-2015 tuition reconciliation claims have
been resolved, and Act 86 provides the means for the Charter Schools to obtain funds
thereafter. See Respondents’ Summary Relief App. ¶¶ 13, 15. Accordingly, neither
of Respondents’ purported dismissal grounds call upon this Court to resolve a
material factual issue.     Like Respondents, although William Penn does not
specifically state that there are no outstanding issues of material fact, it repeatedly
pronounces that since CCCS has been paid, and Act 86 resolves future claims, there
is no case or controversy left to be resolved. See William Penn’s Summary Relief
App. ¶¶ 20, 23.
            Therefore, the issue before the Court is whether Respondents, William
Penn and/or the Charter Schools are entitled to judgment as a matter of law.




                                          13
           B. Clear Right to Relief
              In the Petition, the Charter Schools ask this Court to direct Respondents
to withhold the School Districts’ state funding for payment to the Charter Schools.
The Charter Schools also request a writ of prohibition. Further, the Charter Schools
seek declaratory, mandamus and/or injunctive relief.


                    1. Payment Order
              The Charter Schools claim in the Petition that they “have submitted
properly[-]documented requests for [2014-2015 school year] funding to the school
districts and to [Respondents] in accordance with the requirements of the [CSL] and
have not been paid.” Petition ¶ 16; see also Petition ¶¶ 35-38, 166, 178. The Charter
Schools specifically assert that William Penn owed CCCS $281,915.70 for the 2014-
2015 school year, see Petition ¶ 3, but William Penn refused to pay. See Petition ¶¶
97, 180. In Petition Count I, the Charter Schools request an order from this Court
directing the non-compliant school districts or Respondents to pay the Charter
Schools monies owed to them for the 2014-2015 school year.13
              However, A/ECS did not claim in the Petition that any school district
owed them funds for the 2014-2015 school year.14 See Petition ¶¶ 1, 4-5. Further,
although CCCS had a 2014-2015 school year reconciliation claim against William
Penn, William Penn has since paid CCCS in full. Because A/ECS had no funding
claims against any school districts, and CCCS’ claim against William Penn has been
resolved, there is no legal basis upon which this Court can now direct Respondents to
withhold any school district’s state funding for the Charter Schools. Under the



      13
          Notably, CCCS’ Summary Relief Application does not reference Petition Count I.
      14
          See A/ECS’ Summary Relief App. at 2. Because A/ECS did not assert reconciliation
claims, they primarily seek a declaration of their rights and Respondents’ duties.
                                           14
circumstances, Respondents and William Penn have a clear right to relief in their
favor as to Petition Count I.


                    2. Writ of Prohibition
             In Petition Count V, the Charter Schools seek a writ of prohibition to
keep Respondents from exercising jurisdiction - by scheduling administrative
hearings and/or releasing state payments to non-compliant school districts - until the
Charter Schools’ funds are fully restored. However, because the Charter Schools
have no outstanding funding claims, there is no legal basis upon which this Court
may now prohibit Respondents from exercising jurisdiction over hearing schedules or
William Penn’s or any other school district’s state funding payments. Under such
circumstances, Respondents and William Penn have a clear right to relief in their
favor as to Petition Count V.


                    3. Declaratory Relief
             In Petition Count II, the Charter Schools seek declarations from this
Court that they have exhausted their administrative remedies, that Respondents
violated the CSL’s mandatory fund withholding provisions and, since Chester II does
not preclude its 2014-2015 school year claims, that the Department must withhold
funds as mandated by the CSL.
             Section 7532 of the Declaratory Judgments Act provides: “Courts of
record, within their respective jurisdictions, shall have power to declare rights, status,
and other legal relations whether or not further relief is or could be claimed.” 42
Pa.C.S. § 7532. Section 7541(a) of the Declaratory Judgments Act states that “[i]ts
purpose is to settle and to afford relief from uncertainty and insecurity with respect to
rights, status, and other legal relations, and is to be liberally construed and
administered.”    42 Pa.C.S. § 7541(a).         “Granting or denying a petition for a
                                           15
declaratory judgment is committed to the sound discretion of a court of original
jurisdiction.” GTECH Corp. v. Dep’t of Revenue, 965 A.2d 1276, 1285 (Pa. Cmwlth.
2009).
            However, declaratory judgment is appropriate only where
            there exists an actual controversy.        Allegheny C[ty].
            Constables Ass’n, Inc. v. O’Malley, . . . 528 A.2d 716 ([Pa.
            Cmwlth.] 1987). ‘An actual controversy exists when
            litigation is both imminent and inevitable and the
            declaration sought will practically help to end the
            controversy between the parties.’ Chester Cmty. Charter
            Sch. v. Dep’t of Educ., 996 A.2d 68, 80 (Pa. Cmwlth. 2010)
            (Chester I).

Richard Allen, 161 A.3d at 422; see also KIPP, 161 A.3d at 438.
            Section 1725-A(a) of the CSL directs that school districts “shall pay” the
charter schools for each enrolled resident student. 24 P.S. § 17-1725-A(a)(2), (3); see
also Waslow. This Court has also declared:

            The General Assembly mandated in Section 1725-A(a)(5)
            of the CSL that ‘[i]f a school district fails to make payment
            to the charter school, the [S]ecretary shall deduct and pay
            the amount as documented by the charter school from
            any and all [s]tate payments made to the [school] district
            after receipt of documentation from the charter school[.]’
            24 P.S. § 17-1725-A(a)(5) (bold and underline emphasis
            added). This Court has declared that ‘[t]here is no air in
            Section 1725-A(a)(5) [of the CSL]. . . . There is no
            discretion to exercise . . . . ’ Chester I, 996 A.2d at 77-78
            (emphasis added).        Rather, ‘[t]he Department has a
            mandatory, non-discretionary duty to withhold subsidies
            to a school district based upon the estimated amount
            documented by the charter school.’ Id. at 78 (emphasis
            added). Therefore,
                [u]nder [Section 1725-A(a)(5) of the CSL], if a
                school district does not make its required statutory
                payments, the Secretary, upon notification by the
                affected charter school, shall deduct the estimated
                amount as documented by the charter school from
                any and all state payments made to the school

                                          16
                district. If a school district refuses to transfer funds
                to a charter school, the Secretary has no discretion
                to decline to withhold the estimated amount of
                payment from the charter school.              Thus, the
                Secretary has a mandatory, non-discretionary
                obligation to deduct the estimated amount of
                payment due a charter school by a school district
                upon submission of supporting documentation by
                the charter school. [Under Section 1725-A(a)(6) of
                the CSL, a] school district has 30 days to challenge
                the accuracy of the estimated amount withheld by
                the Secretary and to require the Secretary to provide
                the school district with an opportunity to be heard
                on the estimated deduction.
            Chester II, 44 A.3d at 719-20.
            Despite this Court’s acknowledgement in Chester II that
            Section 1725-A(a) of the CSL represents the [c]harter
            [s]chool’s exclusive remedy against the [school d]istricts
            for the underfunded amounts, and that the [c]harter [s]chool
            submitted a reconciliation request and supporting
            documentation, the Secretary has not deducted and
            withheld or paid the outstanding funds to the [c]harter
            [s]chool, nor scheduled a hearing. Under the
            circumstances, this matter presents imminent and inevitable
            litigation that a declaration from this Court would resolve
            for the [c]harter [s]chool and, perhaps, the limited number
            of similarly-situated charter schools. Chester I.

Richard Allen, 161 A.3d at 422-23 (italic emphasis added); see also KIPP, 161 A.3d
at 438-39 (italic emphasis added). This Court further concluded that Chester II does
not prohibit charter schools from making their 2014-2015 school year reconciliation
claims, or prevent Respondents from acting on them, in the 2015-2016 school year.
See Richard Allen; see also KIPP. Accordingly, the law is settled that school
districts violate the CSL by refusing to pay charter schools for resident students
enrolled for the 2014-2015 school year. See id. The law is also clear that
Respondents violate the CSL by failing to deduct and withhold school district



                                          17
funding in the amounts for which charter schools have submitted reconciliation
requests and supporting documentation for the 2014-2015 school year. See id.
            A/ECS did not submit reconciliation requests and supporting
documentation to Respondents for outstanding 2014-2015 school year funds.

            In Pennsylvania, the doctrine of standing . . . is a prudential,
            judicially[-]created principle designed to winnow out
            litigants who have no direct interest in a judicial matter. In
            re Hickson, . . . 821 A.2d 1238, 1243 ([Pa.] 2003). For
            standing to exist, the underlying controversy must be real
            and concrete, such that the party initiating the legal action
            has, in fact, been ‘aggrieved.’ Pittsburgh Palisades Park,
            LLC v. Commonwealth, . . . 888 A.2d 655, 659 ([Pa.] 2005).
            . . . A party is aggrieved for purposes of establishing
            standing when the party has a ‘substantial, direct and
            immediate interest’ in the outcome of litigation. Johnson
            [v. Am. Standard], 8 A.3d [318,] 329 [(Pa. 2010)] (quoting
            Fumo v. City of Phila[.], . . . 972 A.2d 487, 496 ([Pa.]
            2009)). A party’s interest is substantial when it surpasses
            the interest of all citizens in procuring obedience to the law;
            it is direct when the asserted violation shares a causal
            connection with the alleged harm; finally, a party’s interest
            is immediate when the causal connection with the alleged
            harm is neither remote nor speculative. Id.

Office of Governor v. Donahue, 98 A.3d 1223, 1229 (Pa. 2014). Therefore, in order
for A/ECS to obtain declaratory judgment, they had to “show the existence of an
actual controversy related to the invasion or a threatened invasion of [their] legal
rights.” Berwick Twp. v. O’Brien, 148 A.3d 872, 881 (Pa. Cmwlth. 2016). Because
A/ECS have not pled an actual controversy, they lack standing to obtain
administrative relief and/or a judgment from this Court.
            CCCS, on the other hand, submitted reconciliation requests and
supporting documentation to William Penn and Respondents for outstanding 2014-
2015 school year funds, which William Penn refused to pay. Thus, William Penn
violated Section 1725-A(a) of the CSL relative to CCCS’ claims. Richard Allen;


                                          18
KIPP. Accordingly, CCCS was aggrieved by an actual controversy appropriate for
resolution by declaratory judgment.
              This Court acknowledges that “where the legislature has provided an
administrative procedure to challenge and obtain relief from an agency’s action,
failure to exhaust that remedy bars this Court from hearing claims for declaratory or
injunctive relief with respect to that agency action.”15 Funk v. Dep’t of Envtl. Prot.,
71 A.3d 1097, 1101 (Pa. Cmwlth. 2013). In Section 1725-A(a)(5) of the CSL, the
General Assembly clearly provided an administrative remedy for William Penn’s
violation, that required Respondents to “deduct the estimated amount, as documented
by [CCCS], from any and all [s]tate payments made to [William Penn] after receipt of
[CCCS’] documentation[.]” 24 P.S. § 17-1725-A(a)(5). And, pursuant to Section
1725-A(a)(6) of the CSL, Respondents were required to conduct a hearing if William
Penn challenged the accuracy of the withheld sum.
              Here, Respondents initiated administrative proceedings related to CCCS’
claims against William Penn.16 However, CCCS made its 2014-2015 school year

       15
                 The doctrine of exhaustion of administrative remedies requires that a
                 person challenging an administrative decision must first exhaust all
                 adequate and available administrative remedies before seeking relief
                 from the courts. The purposes of this exhaustion requirement are to
                 prevent premature judicial intervention in the administrative process
                 and ensure that claims will be addressed by the body with expertise in
                 the area.
Funk v. Dep’t of Envtl. Prot., 71 A.3d 1097, 1101 (Pa. Cmwlth. 2013) (citations omitted).
        16
           In its July 2017 brief in support of its Summary Relief Application, CCCS added that the
Secretary rendered its CCCS Decision after this Court gained exclusive jurisdiction over CCCS’
claims and, thus, the CCCS Decision is “un-authoritative, even if it could be enforced efficiently.”
CCCS’ Brief in Support of Summary Relief App. at 21. This statement is consistent with CCCS’
position at the June 20, 2016 pre-hearing conference that although this Court had exclusive
jurisdiction, “without wa[i]ving any objections[,] . . . CCCS would participate fully in the
administrative proceeding in an effort to resolve the matter.” CCCS’ Summary Relief App. ¶ 19;
see also Stipulation ¶ 44. However, CCCS provides no legal authority to support its conclusion.
        While Pennsylvania Rule of Appellate Procedure 1701 proscribes an agency from acting
further in a matter once an appeal is filed, this Court’s research disclosed no similar prohibition
applicable to the situation currently before the Court. Moreover, this Court has declined to dismiss
                                                19
reconciliation request to William Penn and then to Respondents on or about August
28, 2015, only weeks after the applicable school year ended, in accordance with
Respondents’ previously-permitted practice.17 See CCCS’ Summary Relief App. ¶¶
1-3; see also CCCS’ Brief in Support of Summary Relief App. at 5; William Penn’s
Ans. to CCCS’ Summary Relief App. ¶¶ 1-3; Respondents’ Ans. to CCCS’ Summary
Relief App. at 4. Contrary to Section 1725-A(a)(5) of the CSL, rather than deduct
CCCS’ estimated amount from William Penn’s state payments, Respondents notified
the Charter Schools with the January 2016 Notice regarding the policy change.
Having been left with no adequate and available statutory remedy for the situation,
the Charter Schools commenced this action on February 8, 2016.18
              Respondents filed preliminary objections to the Charter Schools’ petition
based, in part, on the Charter Schools’ failure to join the school districts. By the
March 2016 Notice, Respondents notified the Charter Schools that administrative


an original jurisdiction action arising from an agency’s purported mishandling of a matter, despite
that there was an adequate statutory remedy for the underlying substantive claim. See GTECH
(wherein GTECH had an exclusive remedy in the Procurement Code’s bid protest procedure –
which was litigated to a final determination and was on appeal to this Court – but had no other
remedy at law to challenge the Department of Revenue’s refusal to act in accordance with the
Procurement Code’s bid protest procedures). By extension, despite that the CSL afforded the
Charter Schools a specific appealable reconciliation process, the Charter Schools could
simultaneously bring an original jurisdiction action based on Respondents’ failure to comply with
the CSL.
        17
           As of August 2015, CCCS was seeking $522,887.50. See Respondents’ Brief in Opp. to
CCCS’ Summary Relief App. Ex. B (CCCS Certified Record (C.R.)) at 95; see also Respondents’
Ans. to CCCS’ Summary Relief App. at 5; William Penn’s Ans. to CCCS’ Summary Relief App. ¶
2. By March 16, 2016 letter, CCCS notified William Penn that its outstanding reconciliation
amount as of that time was $486,321.39. See C.R. at 63, 98. Once the $204,405.69 February 2016
subsidy payment was made, $281,915.70 remained unpaid. C.R. at 99. Respondents acknowledged
CCCS’ $281,915.70 2014-2015 school year claim in an April 2016 letter. See C.R. at 41. In its
June 6, 2016 Pre-Hearing Statement, William Penn stated it “does not dispute the [$281,915.70]
amount.” C.R. at 27. By September 15, 2016 letter to the hearing examiner, William Penn
“confirm[ed] . . . that the amount at issue . . . [wa]s in fact $281,915.70[.]” C.R. at 105.
Accordingly, William Penn never disputed the amount of CCCS’ claim, only that it was required to
pay CCCS.
        18
           Richard Allen and KIPP were also initiated the same day.
                                                20
proceedings for 2014-2015 school year funding would be commenced. On April 8,
2016, the Charter Schools amended their petition, joining the school districts.
             On April 14, 2016, the Department informed CCCS and William Penn
that there are no funds from which the $281,915.70 reconciliation payment could be
made, but the parties were entitled to a hearing in accordance with Chester II. See
CCCS’ Summary Relief App. ¶ 12; see also CCCS’ Brief in Support of Summary
Relief App. at 8; William Penn’s Ans. to CCCS’ Summary Relief App. ¶ 12;
Respondents’ Ans. to CCCS’ Summary Relief App. at 16; Respondents’ Br. in
Opposition to CCCS’ Summary Relief App. Ex. B (CCCS Certified Record (C.R.)) at
41. The Department assigned a hearing officer on June 23, 2016, and the hearing was
scheduled for August 26, 2016, but was eventually submitted on the parties’
stipulated facts and briefs. See C.R. at 59.
             On September 15, 2016, William Penn confirmed to the hearing
examiner that the amount at issue was $281,915.70. See C.R. at 105. Thereafter, the
parties briefed their positions to the hearing examiner. The administrative record was
certified to the Secretary on December 9, 2016. The Secretary waited until May 25,
2017 (three weeks after Richard Allen and KIPP were filed, and two weeks after
CCCS filed its Summary Relief Application in this matter) to order William Penn to
pay CCCS the reconciliation amount.19

      19
        CCCS’ Claim Timeline:
      CCCS’ reconciliation request made – August 28, 2015
      Department issued January 2016 Notice – January 8, 2016
      Charter Schools filed original petition – February 8, 2016
      Department issued March 2016 Notice – March 9, 2016
      Charter Schools filed an amended petition (adding 35 school districts) – April 8, 2016
      Department notified schools it would commence administrative process – April 14, 2016
      Department gave notice that hearings would be scheduled – May 2016/October 2016
      Department assigned hearing officer – June 3, 2016
      Pre-hearing Conference held – June 20, 2016
      Petition filed – June 30, 2016
      Department order scheduling August 26, 2016 hearing – July 7, 2016
                                             21
             The Secretary acknowledged in CCCS v. William Penn:

             Despite the fact that it may not redirect funds as requested
             by the charter school, [the Department] remains the first
             venue authorized to adjudicate charter school funding
             disputes within the scope of objections to payment that can
             be raised under [S]ection 1725-A(a)(6) [of the CSL]. By
             conducting a hearing, [the Department] provides an
             administrative process that is useful to the parties and to the
             [c]ourt on appeal in that [the Department] develops the
             record. Additionally, the Secretary, using the education
             expertise commensurate with his position and of those who
             can advise the Secretary within [the Department],
             determines the appropriateness of the claim or objection.
             Indeed, it is a well-settled tenet that an agency interpreting
             its governing statute and regulations is entitled to great
             deference. [Sch. Dist. of Phila. v.] Indep[.] Charter Sch.,
             774 A.2d [798,] 805 [(Pa. Cmwlth. 2001)]. This is
             particularly true here since the parties are seeking an
             interpretation of the CSL concerning the obligation of
             school districts to make payments to charter schools.
CCCS Dec. at 18 n.4.
             The Charter Schools filed the original petition in February 2016 in
response to Respondents’ January 2016 Notice that they would not be paid. Despite
Respondents’ knowledge in April 2016 that CCCS’ 2014-2015 reconciliation claim
amount was undisputed and William Penn did not pay it, Respondents violated
Section 1725-A(a)(5) of the CSL by not withholding William Penn’s funds.
Richard Allen; KIPP. Although Respondents informed the parties that they were


      Hearing examiner notified of the nearly-calculated amount – August 26, 2016
      Hearing examiner accepted the Stipulations – September 1, 2016 (and 9/15/16 amendment)
      William Penn filed its brief in the administrative matter – September 29, 2016
      CCCS filed its brief in the administrative matter – October 27, 2016
      William Penn filed its reply brief in the administrative matter – November 18, 2016
      Hearing examiner certified the administrative record to the Secretary – December 9, 2016
      This Court issued Richard Allen and KIPP – May 1, 2017
      CCCS filed its Summary Relief Application – May 9, 2017
      Secretary issued CCCS Decision – May 25, 2017
      William Penn paid CCCS – July 10, 2017
                                             22
entitled to a hearing, the administrative proceeding was not scheduled until August
2016, one year after CCCS requested its funds, and no decision was forthcoming
for another nine months - on May 25, 2017 - after this Court issued Richard Allen
and KIPP. Even then, the Secretary did not apply this Court’s Richard Allen and
KIPP rulings. Thus, while CCCS attempted to exhaust its administrative remedies, it
was at all times at William Penn and Respondents’ mercy.

            Our Supreme Court has instructed that where the General
            Assembly has
                seen fit to enact a pervasive regulatory scheme and
                to establish a governmental agency possessing
                expertise and broad regulatory and remedial powers
                to administer that statutory scheme, a court should
                be reluctant to interfere in those matters and
                disputes which were intended by the Legislature to
                be considered, at least initially, by the
                administrative agency. . . .
            Feingold v. Bell of P[a.], . . . 383 A.2d 791, 793 ([Pa.]
            1977). Our Supreme Court also noted that ‘[a]s with all
            legal rules,’ this one is not inflexible. Id. A court may
            exercise jurisdiction where the administrative remedy is
            not adequate. Id. ‘The mere existence of a remedy does
            not dispose of the question of its adequacy; the
            administrative remedy must be ‘adequate and
            complete.’’ Id. at 794 (citation omitted). Where a
            statutory procedure would be of ‘little, if any, utility,’ it
            may be bypassed. Borough of Green Tree v. B[d.] of
            Prop[.] Assessments, . . . 328 A.2d 819, 825 ([Pa.] 1974).

Sunrise Energy, LLC v. FirstEnergy Corp., 148 A.3d 894, 902 (Pa. Cmwlth. 2016)
(emphasis added).
            Were this Court to adopt Respondents’ position that this Court lacked
jurisdiction until CCCS’ administrative remedies were exhausted in May 2017,
CCCS’ cause of action would be hamstrung for as long as Respondents chose not to
act. The sudden and retroactive effect of the Department’s January 2016 Notice and


                                         23
its extended delay in conducting a hearing and rendering a decision, left CCCS
without means to obtain funding to which it was statutorily entitled, and/or require
William Penn and Respondents to remedy the situation. Under such circumstances,
we hold that CCCS exhausted its administrative remedies, and this Court has
jurisdiction over its declaratory relief claim. See Richard Allen; see also KIPP.
              Notwithstanding, a declaratory judgment “must not be employed to
determine rights in anticipation of events that may never occur or for consideration of
moot cases[20] or for the rendition of an advisory opinion that may prove to be
academic.” Mazur v. Wash. Cty. Redevelopment Auth., 954 A.2d 50, 53 (Pa. Cmwlth.
2008). Here, Richard Allen and KIPP settled the issue of Charter Schools’ rights and

       20
              As a general rule, courts will not decide moot cases. ‘[A] case is
              moot if there is no actual case or controversy in existence at all stages
              of the controversy.’ Phila. Pub. Sch. Notebook v. Sch. Dist. of Phila.,
              49 A.3d 445, 448 (Pa. Cmwlth. 2012). As this Court explained in
              Philadelphia Public School Notebook:

                   Mootness problems arise in cases involving litigants who
                   clearly had one or more justiciable matters at the outset of
                   the litigation, but events or changes in the facts or law occur
                   which allegedly deprive the litigant of the necessary stake in
                   the outcome after the suit is underway.

              Id. It is well settled that the courts ‘do not render decisions in the
              abstract or offer purely advisory opinions.’ Pittsburgh Palisades
              Park, LLC v. Commonwealth, . . . 888 A.2d 655, 659 ([Pa.] 2005).
Costa v. Cortes, 142 A.3d 1004, 1016 (Pa. Cmwlth.), aff’d per curiam, 145 A.3d 721 (Pa. 2016).

              [T]here are exceptions to the mootness doctrine for circumstances
              where ‘(1) the conduct complained of is capable of repetition yet
              evading review, or (2) involves questions important to the public
              interest, or (3) will cause one party to suffer some detriment without
              the Court’s decision.’ Cytemp Specialty Steel Div., Cyclops Corp. v.
              Pa. Pub. Util. Comm’n, . . . 563 A.2d 593, 596 ([Pa. Cmwlth.] 1989).
Costa, 142 A.3d at 1016-17. Despite that the cases brought before this Court demonstrated that the
issue of the 2014-2015 charter school reconciliations in light of the January 2016 Notice is capable
of repetition, it has not evaded review. In addition, the questions were resolved by Richard Allen
and KIPP. Finally, neither party will suffer detriment without this Court’s declaration. Thus, the
mootness doctrine exceptions do not apply in this case.
                                                 24
Respondents’ responsibilities related to the 2014-2015 school year reconciliation
claims, A/ECS had no 2014-2015 claims, CCCS resolved its 2014-2015 claims,21 and
the July 13, 2016 amendment to Section 1725-A(a) of the CSL controls claims made
thereafter. Under such circumstances, there is no longer an actual controversy upon
which this Court may render declaratory judgment.22
               Accordingly, William Penn and Respondents have a clear right to relief
in their favor as to Petition Count II.


                      4. Mandamus Relief
               In Petition Count III, the Charter Schools also seek a mandamus order
directing the Secretary to withhold the school districts’ state funds until the Charter
Schools are paid in full, to redirect the Charter Schools’ overdue payments, and to
make all outstanding payments to the Charter Schools. In Petition Count IV, CCCS
requests a mandamus order directing William Penn to immediately pay the monies
owed, plus costs and attorney’s fees and other expenses necessitated by Respondents’
acts or omissions, in accordance with Section 8303 of the Judicial Code.23

       21
           CCCS’ claims for attorney’s fees and costs are denied. Costs and attorney’s fees are not
permissible ancillary relief in declaratory judgment actions, but rather are permitted only to
effectuate a declaratory judgment already entered by the Court. See Mosaica Acad. Charter Sch. v.
Dep’t of Educ., 813 A.2d 813 (Pa. 2002); see also Richard Allen and KIPP.
        Although this Court is dismayed at Respondents’ extreme delay in ordering William Penn to
pay CCCS, and their disregard of Richard Allen and KIPP, CCCS has been paid, which is what the
CSL intended.
        22
           Notwithstanding the Charter Schools’ argument to the contrary, see Charter Schools’
Answer to Respondents’ Summary Relief Application at 5-6 and 14-15, this Court is not compelled
in this case nor is it authorized to anticipate what should happen if the Commonwealth faces future
protracted budget stalemates and/or Respondents fail to timely schedule administrative hearings
and/or deduct and withhold state funding to satisfy post-2014-2015 school year charter school
reconciliation claims.
        23
           Section 8303 of the Judicial Code specifies: “A person who is adjudged in an action in the
nature of mandamus to have failed or refused without lawful justification to perform a duty required
by law shall be liable in damages to the person aggrieved by such failure or refusal.” 42 Pa.C.S. §
8303.
                                                 25
              The Pennsylvania Supreme Court has held:

              ‘Mandamus is an extraordinary writ that will only lie to
              compel official performance of a ministerial act or
              mandatory duty where there is a clear legal right in the
              plaintiff, a corresponding duty in the defendant, and
              want of any other appropriate or adequate remedy.’
              Jackson v. Vaughn, . . . 777 A.2d 436, 438 ([Pa.] 2001)
              (citation omitted). It may be used to compel performance
              of a ministerial duty, or to compel action in a matter
              involving judgment or discretion. However, it may not be
              used to direct the exercise of judgment or discretion in a
              particular way, or to direct the retraction or reversal of an
              action already taken. ‘Mandamus is a device that is
              available in our system to compel a tribunal or
              administrative agency to act when that tribunal or agency
              has been ‘sitting on its hands.’ ’ [Pa. Dental Ass’n v.
              Commonwealth Ins. Dep’t, . . . 516 A.2d 647, 652 ([Pa.]
              1986).]

Chanceford Aviation Props., L.L.P. v. Chanceford Twp. Bd. of Supervisors, 923 A.2d
1099, 1107-08 (Pa. 2007) (citations omitted; emphasis added).
              Despite having declared that the Charter Schools had a clear legal right
to be paid for the 2014-2015 school year and that Respondents had a corresponding
legal duty to ensure that they were paid, see Richard Allen and KIPP, since neither
A/ECS nor CCCS have outstanding funding claims, there is currently no legal basis
upon which this Court may direct William Penn to immediately pay reconciliation
funds or order Respondents to withhold any school district’s state funds.24

       24
          CCCS is not entitled to attorney’s fees from William Penn or Respondents. Attorney’s
fees may be awarded in mandamus actions where there has been arbitrary, dilatory and/or obdurate
conduct during litigation. See Richard Allen and KIPP. Although Respondents’ retroactive notice
that the charter schools would not be paid was arbitrary, id., and both William Penn and
Respondents delayed in getting CCCS paid, CCCS was nevertheless ultimately afforded a hearing
and was paid. Accordingly, there is no act for this Court to compel William Penn or Respondents to
carry out. Without a mandamus order, there can be no corresponding attorney fee award.
       CCCS’ claim for costs against William Penn and Respondents are denied. Although this
Court is dismayed at Respondents’ extreme delay in ordering William Penn to pay CCCS, and its
disregard of Richard Allen and KIPP, CCCS has been paid, which is what the CSL intended.
                                               26
               Under the circumstances, Respondents have a clear right to relief in
their favor as to Petition Count III, and William Penn has a clear right to relief in its
favor as to Petition Count IV.


                    5. Injunctive Relief
             In Petition Count VI, the Charter Schools request a permanent injunction
prohibiting Respondents from enforcing the January 2016 Notice, from further
delaying or refusing to comply with their duties and Charter Schools’ requests to
withhold and redirect state payments, from failing or refusing to fulfill their
obligations under the CSL, and from releasing state payments to non-compliant
school districts until reconciliations are paid in full.
             In Richard Allen, this Court granted the charter school injunctive relief,
stating:

                  An injunction that commands the performance of an
                  affirmative act, a ‘mandatory injunction,’ is the
                  rarest form of injunctive relief and is often
                  described as an extreme remedy. The case for a
                  mandatory injunction must be made by a very
                  strong showing, one stronger than that required for a
                  restraining-type injunction. An applicant seeking
                  mandatory injunctive relief must establish the
                  following elements: (1) irreparable harm will occur
                  that is not compensable by money damages; (2)
                  greater injury will result from the denial of the
                  injunction than by granting the injunction; (3) the
                  injunction will restore the status quo between the
                  parties; and (4) the party seeking relief has a clear
                  right to relief in an actionable claim.
             Wyland v. W. Shore Sch. Dist., 52 A.3d 572, 582 (Pa.
             Cmwlth. 2012) (citations omitted). Each of the above
             requirements must be satisfied before a mandatory
             injunction will be ordered. Big Bass Lake Cmty. Ass’n v.
             Warren, 23 A.3d 619 (Pa. Cmwlth. 2011).


                                             27
            In the instant case, there is a strong showing that the
            [School] Districts had a legal obligation to fully fund the
            Charter School for the 2014-[]15 school year, but failed to
            do so, and Respondents refused to reconcile payments due
            to the Charter School. 24 P.S. § 17-1725-A(a). ‘A
            violation of [a] statute constitutes irreparable harm.’
            Markham v. Wolf, 147 A.3d 1259, 1270 (Pa. Cmwlth.
            2016). Denying the injunction will result in greater harm to
            the Charter School than to the [School] Districts or
            Respondents. This Court in Chester I recognized:
                It is clear, . . . that as between the school district and
                the charter school, the legislature has decided that
                more harm will befall a charter school that is not
                paid timely and accurately than upon a school
                district that may experience a delay in the receipt
                of the state subsidy to which it is entitled.
            Id. at 78 (emphasis added). The injunction will restore the
            status quo between the Charter School and the [School]
            Districts. Accordingly, the Charter School is entitled to
            injunctive relief.

Richard Allen, 161 A.3d at 426-27; see also KIPP, 161 A.3d at 442-43. Here,
because the Charter Schools have no outstanding reconciliation claims, there is no
legal basis on which this Court may enjoin Respondents.
            There being no genuine issues of material fact, and there being record
support that William Penn and Respondents have the clear right to relief in their
favor, William Penn and Respondents’ Summary Relief Applications are granted, and
Petition Counts I through VI are dismissed. The CCCS and A/ECS Summary Relief
Applications are denied.

                           III. Preliminary Objections
            Having determined that William Penn and Respondents are entitled to
summary relief, their Preliminary Objections are moot. See Leach v. Commonwealth,
118 A.3d 1271 (Pa. Cmwlth. 2015), aff’d, 141 A.3d 426 (Pa. 2016); see also


                                           28
Marshall v. Pa. Bd. of Prob. & Parole, 638 A.2d 451 (Pa. Cmwlth. 1994) (summary
relief may be granted before disposing of outstanding preliminary objections).


                                IV. Conclusion
            Respondents’ Summary Relief Application and William Penn’s
Summary Relief Application are granted. A/ECS’ Summary Relief Application and
CCCS’ Summary Relief Application are denied.              Respondents’ Preliminary
Objections and William Penn’s Preliminary Objections are overruled as moot.

                                      ___________________________
                                      ANNE E. COVEY, Judge




                                         29
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Arts Academy Charter School,             :
Chester Community Charter School,        :
Esperanza Academy Charter School,        :
and Esperanza Cyber Charter School,      :
                       Petitioners       :
                                         :
                   v.                    :
                                         :
Commonwealth of Pennsylvania,            :
Department of Education,                 :
The Secretary of Education,              :
Pedro A. Rivera (In His Official         :
Capacity), William Penn School           :
District,                                :   No. 50 M.D. 2016
                         Respondents     :



                                      ORDER

            AND NOW, this 8th day of June, 2018, the summary relief application
filed by the Commonwealth of Pennsylvania, Department of Education and Pedro A.
Rivera, in his official capacity as Secretary of Education (collectively, Respondents),
is GRANTED.       William Penn School District’s (William Penn) summary relief
application is GRANTED. The Chester Community Charter School’s summary relief
application is DENIED. The summary relief application filed by Arts Academy
Charter School, Esperanza Academy Charter School and Esperanza Cyber Charter
School is DENIED.
            Respondents’ and William Penn’s Preliminary Objections are overruled
as moot.


                                       ___________________________
                                       ANNE E. COVEY, Judge